Case 15-33057-KLP     Doc 42   Filed 07/16/20 Entered 07/16/20 06:45:13     Desc
                                   Page 1 of 1



             UNITED STATES BANKRUPTCY COURT
               EASTERN DISTRICT OF VIRGINIA
                     RICHMOND DIVISION


 In re: Walter Jarman Delbridge, Jr.           Case No:     15-33057
        Melissa Ferguson Delbridge             Chapter 13


            REPORT OF DEPOSIT OF UNCLAIMED FUNDS




 Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the
 Trustee herein submits a check payable to “Clerk, United States Bankruptcy
 Court” representing unclaimed funds to be deposited by the Clerk of Court into
 the Treasury of the United States. Said funds are subject to withdrawal as
 provided by 28 U.S.C. 2042 and shall not escheat under any state law. The
 unclaimed funds represent the dividend(s) due and payable to:


 Creditor Name and Address                            Amount of Dividend

 Cenlar FSB                                           $6,130.46
 425 Phillips Boulevard
 Ewing, NJ 08618


 Date: 07-16-20                                       /s/Carl M. Bates
                                                      Carl M. Bates
                                                      Chapter 13 Trustee
